Citation Nr: 1100094	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2008, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  The case 
was remanded for additional development in March 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Bilateral hearing loss was not manifest during active 
service, was not manifest within one year of service, and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

3.  Tinnitus was not manifest during active service is not shown 
to have developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a letter from 
the RO dated in April 2004.  That letter notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to these matter have been requested or obtained.  
The available record included service treatment records, VA 
treatment and examination reports, and the Veteran's statements 
and personal hearing testimony in support of his claim.  The 
Veteran has identified no existing records pertinent to his 
claims requiring additional VA assistance.  Although the 
numerical audiometry findings described in a September 2006 VA 
audiology consultation report were not included in the record, 
the Board finds the reported findings are consistent with the 
audiometry findings reported and addressed by the September 2004 
VA examiner.  The existence of a hearing loss of the nature as 
described in these reports is not in dispute.  Therefore, the 
Board finds that further attempts to obtain additional evidence 
would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that a September 2004 VA 
medical opinion obtained in this case is adequate as it is 
predicated on a substantial review of the record and medical 
findings and considers the Veteran's complaints and symptoms.  
The examiner is shown to have adequately considered the Veteran's 
report that his symptoms of tinnitus had existed since his return 
from Vietnam.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988).  Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

Service connection can be granted for certain diseases, including 
an organic disease of the nervous system (sensorineural hearing 
loss), if manifest to a degree of 10 percent or more within one 
year of separation from active service.  Where a veteran served 
90 days or more of continuous, active military service during a 
period of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
or aggravated by service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

Service records show the Veteran's duties included field 
artillery crewman and that he had service in the Republic of 
Vietnam from July 1970 to July 1971.  He received no awards or 
medals indicative of combat.  Service treatment records are 
negative for complaint, treatment, or diagnosis of hearing loss 
or tinnitus.  

A May 1969 induction examination report noted puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
---
10
LEFT
-5
-5
-5
---
5

The Veteran's July 1971 separation examination revealed a normal 
clinical evaluation of the ears.  It was noted that hearing 
acuity was 15/15, bilaterally, on whispered voice testing.  

On VA examination in September 2004 the Veteran reported a 
history of exposure to rifle fire, grenade launcher fire, and 
small artillery noise during active service without ear 
protection.  He stated he worked in a metals processing facility 
after service for over 33 years with noise exposure, but with ear 
protection over the last ten years of his employment.  He denied 
any recreational noise exposure.  He stated he was unsure of the 
date of onset of his hearing loss, but he reported he had been 
aware of bilateral tinnitus since his return from Vietnam.  

An audiological evaluation revealed puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
30
20
LEFT
5
15
35
30
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  The 
examiner noted there was normal hearing from 250 to 1000 Hertz 
and from 4000 to 8000 Hertz, with a very mild "notch" 
sensorineural hearing loss bilaterally at 1500, 2000, and 3000 
Hertz.  Speech discrimination was excellent in each ear.  The 
examiner noted that the Veteran reported working in a noisy 
environment and that the very mild hearing loss at 1500, 2000, 
and 3000 Hertz may be the result of general aging factors or 
occupational noise exposure.  It was noted that his first 
complaint of hearing loss was over 33 years after service and 
that his subjective symptoms of tinnitus were likely secondary to 
his very mild hearing loss in the mid-frequency ranges.  It was 
the examiner's opinion that it was less likely than not that the 
Veteran's hearing loss and tinnitus were related to his military 
service.  

VA treatment records dated in August 2005 show the Veteran 
reported that he was not involved in direct combat during active 
service.  A September 2006 VA treatment report noted the Veteran 
complained of gradually decreased hearing and a buzzing tinnitus 
since active service.  He reported a 33 year history of factory 
work with hearing protection worn during the last 15 years of 
employment.  He denied recreational noise exposure, but reported 
having had one bout of otalgia following dental extractions.  
Cursory otoscopy revealed clear ear canals, bilaterally.  
Puretone audiometry revealed normal hearing sensitivity from 250 
to 1000 Hertz sloping to a mild sensorineural hearing loss from 
1500 to 4000 Hertz with normal hearing sensitivity returning at 
8000 Hertz.  Word recognition abilities were good, bilaterally.  
No opinion as to etiology was provided.  

In statements and personal hearing testimony in support of his 
claim the Veteran asserted that he had bilateral hearing loss and 
tinnitus as a result of noise exposure during active service.  He 
described the type of weapons noise and the frequency of noise 
exposure he experienced during active service.  He noted that 
family members began requesting that he turn down his television 
soon after his discharge from service.  He stated that after 
service he worked in the heat treating department of a metals 
processing facility which was not a high decibel noise 
environment.  He noted that occupational regulations had changed 
during the last ten or more years of his employment requiring his 
use of ear protection.  He also testified that his employer had 
ceased operations, that his plant had been sold, and, in essence, 
that he knew of no way to obtain copies of any audiology 
examination reports produced during his employment.  He recalled 
having first discussed his hearing problems with a doctor in 
2003.  

Based upon the evidence of record, the Board finds bilateral 
hearing loss and tinnitus were not manifest during active service 
and are not shown to have developed as a result of an established 
event, injury, or disease during active service.  The evidence 
does not include a present diagnosis of a hearing loss disability 
within the prescribed criteria for VA compensation purposes and 
does not demonstrate hearing loss was manifest within one year of 
service.  VA treatment and examination reports show the Veteran 
reported a history of exposure to rifle fire, grenade launcher 
fire, and small artillery noise during active service without ear 
protection.  There is no apparent dispute as to this report and 
the Board finds that, to the extent identified, the Veteran's 
exposure to acoustic trauma is conceded.

Although the Veteran is competent to report symptoms of hearing 
loss and tinnitus he experienced during and after service, the 
Board finds the September 2004 VA examiner's opinion that his 
hearing loss and tinnitus were not likely related to service is 
persuasive.  The examiner is shown to have reviewed the evidence 
of record, conducted a thorough examination of the Veteran, and 
to have provided adequate rationale for the etiology opinions.  
In this regard, the examiner noted that the very mild hearing 
loss measured in both ears at 1500, 2000, and 3000 Hertz may be 
the result of general aging factors or the Veteran's history of 
occupational noise exposure.  Further, while the examiner clearly 
noted the Veteran's report of being aware of tinnitus since he 
returned from Vietnam, the examiner found that the Veteran's 
tinnitus was likely a secondary symptom of the Veteran's very 
mild [nonservice-connected] hearing loss in the mid-frequency 
ranges.  

The Board notes the available record includes no medical evidence 
nor any other competent evidence of tinnitus or hearing loss to 
any extent for more than 33 years after the Veteran's separation 
from active service.  The Federal Circuit has held that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability may be accepted 
as evidence against a claim of service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In light of the September 2004 
VA examiner's opinion that it was not as likely as not that the 
Veteran's complaints of hearing loss and tinnitus were related to 
military service and the passage of so many years between service 
and the earliest demonstrated or documented evidence of any 
complaints of hearing loss or tinnitus, the Board finds the 
Veteran's statements as to these matters are inconsistent with 
the competent and persuasive medical evidence of record.  To this 
extent, the Veteran's statements as to an in-service onset or 
post-service symptom continuity are not credible.

While the appellant may sincerely believe that he has bilateral 
hearing loss and tinnitus as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Further, 
the VA examiner in September 2004 provided a persuasive rationale 
for his negative opinion.  Therefore, the Board finds entitlement 
to service connection is not warranted for these disorders.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


